DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Applicant’s amendment of claim 1, in the paper of 9/29/2022, is acknowledged.    Applicants' arguments filed on 9/29/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-3, 5-12, 14-22, 24-29 are still at issue and are present for examination.
Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-21, 22-27, 28, to a split recombinase polypeptide comprising at least two recombinase and a chemically induced dimerization domain (CIDD) and the Species: (a) Group 1 (claim 4) : Flp, 
(b) Group 2 (claim 13) : GID1 domain and (c) Group 3 (claim 14) : nMag, in the paper of 4/24/2018, is acknowledged.
Claims 7-12, 14, 15, 18-21, 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Specification
Applicants amendment of the specification at paragraph [0017] to delete the sentence, “The split recombinases as disclosed herein can be complementary to all other drug inducible Cre, such as VCre and the like.” is acknowledged.  In spite of applicant’s amendment deleting this sentence in applicant’s specification, it remains that “VCre and the like” are considered to be included in the reference “all other drug inducible Cre” based upon this sentence in applicant’s specification at the time of filing.
Applicants comments regarding the above in applicant’s response of 9/29/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “Dre, Vika, and FlpO,, and” which should be “Dre, Vika, and FlpO and”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 16, 17, 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 16, 17, 22.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Claims 1-3, 5, 6, 13, 17, 22 as newly amended are directed to any split-recombinase polypeptide, comprising: i. at least one chemically-induced dimerization domain pair (CIDD pair), comprising a first chemically-induced dimerization domain (CIDDA) and at least a second complementary CIDD (CIDDB), wherein the CIDDA binds to a target agent and the CIDDB binds to the same target agent; ii. a recombinase protein split at one or more amino acid sites into one or more recombinase polypeptide fragments, wherein the one or more amino acid split sites are not located in a  helices or a -sheet, and wherein each recombinase polypeptide fragment is conjugated to at least one chemically-induced dimerization domain (CIDD) of a CIDD pair, and wherein each recombinase polypeptide fragment is not active by itself, but can, upon protein complementation with at least one or more recombinase polypeptide fragments reconstitute the recombinase protein such that it is catalytically active immediately; wherein the target agent is a ligand to both CIDDA and CIDDB, and wherein in the presence of the target agent, both CIDDA and CIDDB bind to the target agent, resulting in protein complementation of the conjugated recombinase polypeptide fragments to form the active recombinase protein which is active immediately upon reconstitution, and wherein the recombinase protein is selected from the group consisting of: Flp, PhiC31 (DC31), SEQ ID NO: 16 or a polypeptide that has at least 85% identity to the amino acid sequence of SEQ ID NO: 16, B3, Bxb1, Dre, Vika, and FlpO,and wherein the chemically-induced dimerization domain pair (CIDD pair) comprises a CIDDA and CIDDB selected from any one or more of: a. a CIDDA comprising a GID 1 domain or a fragment thereof, and a CIDDB comprising a GAI domain, wherein the GID 1 domain and GAI domain bind to the target agent Gibberlin Ester (GIB); b. a CIDDA comprising a FKBP domain or a fragment thereof, and a CIDDB comprising a FRB domain, wherein the FKBP domain and FRB domain bind to the target agent Rapalog (RAP); c. a CIDDA comprising a PYL domain or a fragment thereof, and a CIDDB comprising a ABI domain, wherein the PLY domain and ABI domain bind to the target agent Absorbic acid (ABA); d. a CIDDA comprising a Light-inducible dimerization domain (LIDD), wherein a LIDD dimerizes with a complementary LIDD (CIDDB) upon exposure to a light signal of an appropriate wavelength.
Claim 22 remains directed to all possible fusion proteins comprising a Flp recombinase polypeptide fragment fused to at least one chemically-inducible dimerization domain (CIDD), wherein the Flp recombinase polypeptide fragment is selected from any of: a N-terminal polypeptide comprising a fragment of SEQ ID NO: 1 with the C-terminus ending at any one of amino acids 27, 168, 374 or 396 of SEQ ID NO:1 or a polypeptide having at least 85% sequence identity thereto, or a C-terminal polypeptide comprising a fragment of SEQ ID NO: 1 with the N-terminus beginning at any one of amino acids selected from any of: 28, 169, 375 or 397 of SEQ ID NO: 1, or a polypeptide having at least 85% sequence identity thereto, and wherein the CIDD is. a GID 1 domain.
It continues that there is insufficient disclosure of any particular structure to function/activity relationship in the disclosed species sufficient to describe the claimed genus.  The specification fails to describe sufficient representative species of these split recombinases and fusion proteins by any identifying structural characteristics or functional properties, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicants Response:
Applicants continue to traverse the rejection on the basis that applicants submit they have clearly pointed to the correlation between forming a recombinase that is active immediately on recombination of those recombinase fragments where the recombinase split sites are not located in a  helices or a -sheet,
Applicants continue to submit that the specification clearly discloses SEQ ID numbers and successful sites for splitting Flp, PhiC31(QDC31), VCre, B3, as correlated with the secondary protein structure (e.g., alpha helices, -sheets etc.).  Applicants continue to submit that in particular, FIGS. 42A, 42B, 43B that specific split sites of specific recombinases confirms this teaching.   
Applicants continue to submit that accordingly, the specification as filed clearly shows experimental data of a number of recombinases that shows a clear correlation between structure of the split-recombinases and function of ability to form an active recombinase with minimal lag time (immediately) upon recombination.  Applicants continue to submit that, contrary to the examiner, applicants have shown possession through "sufficient description of a representative number of species by actual reduction of practice, disclosure of relevant, identifying characteristics, or by functional characteristics coupled with known or disclosed correlation between function and structure, or by a combination of such identifying characteristics to show applicant was in possession of the claimed genus.  Accordingly, Applicants submit that this is more than sufficient to show possession of the current claims.  
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
It continues that in response to applicants submission that the specification as filed clearly shows experimental data of at least four recombinases that shows a clear correlation between structure of the split-recombinases and function of ability to form an active recombinase that is catalytically active immediately upon recombination, this is not found persuasive on the basis that while applicants have shown the structure of at least four split recombinases, applicants have not shown a correlation between these structures and the function of ability to form an active recombinase that is catalytically active immediately upon recombination (see also above rejection under 35 U.S.C. 112(b)).  While applicants may show possession through "sufficient description of a representative number of species by actual reduction of practice, disclosure of relevant, identifying characteristics, or by functional characteristics coupled with known or disclosed correlation between function and structure, or by a combination of such identifying characteristics to show applicant was in possession of the claimed genus" (MPEP §2163), as stated above applicants have not shown a correlation between the disclosed structures and the function of ability to form an active recombinase that is catalytically active immediately upon recombination.
In response to Applicants submitted amendment such that the "recombinase protein is split at one or more amino acid sites into one or more recombinases polypeptide fragments, wherein the one or more amino acid split sites are not located in a  helices or a -sheet", while this additional structure is helpful, even with this additional structure it remains that there is no correlation between the disclosed structure and the function of the ability to form an active recombinase with immediately upon recombination.
Accordingly, Applicants have not shown possession of the currently claimed genus of split-recombinases polypeptides at the time of filing. 
It continues to be recognized that there is no absolute requirement of disclosing all possible "split recombinase fragments" in order to satisfy the written description requirement and that the written description requirement is satisfied if the invention is described in "sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, applicants have not described the breadth of split recombinases claimed.  Applicants have not sufficiently shown the possession of the claimed genus through "sufficient description of a representative number of species by actual reduction to practice, disclosure of relevant, identifying characteristics, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." MPEP § 2163. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 4, 5, 13, 16, 17, 22, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuan-Ta Lu, Timothy (US 2017/0306336) is withdrawn based upon applicant’s amendment of the claims and arguments presented in the paper of 8/25/2020.  It is acknowledged that the Lu et al. reference does not get priority to its provisional application number 62/327,479.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 2, 4, 5, 16, 17, 22 under 35 U.S.C. 103 as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Yadav and Yang (US 7,238,854) is withdrawn based upon applicants’ arguments presented in the paper of 9/29/2022.  Specifically, that while Yadav and Yang disclose that Flp can be tran-spliced, it does not necessarily mean it can come together to form a fully active Flp recombinase without ligation.

Claims 1, 2, 5, 16, 17, 22 under 35 U.S.C. 103 are rejected as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Collier et al. (WO 2015/188094). 
Jullien et al. teach that Cre recombinase is extensively used to engineer the genome of experimental animals however, its usefulness is limited by the lack of an efficient temporal control over its activity.  Julien et al. teach that to overcome this lack of temporal control they developed a relatable fragment complementation system for Cre, wherein the enzyme was split into two moieties that are fused to a FHBP12 (FK506-binding protein) and FRB (binding domain of the FKBP12-rapamycin-associated protein) which are efficiently heterodimerized by rapamycin (see abstract, Figure 1 and supporting text).  Julien et al. teach that this ligand-induced dimerization can efficiently regulate Cre and should be useful to achieve a tight temporal control of its activity such as in the case of the creation of conditional knock-out animals.  
	Jullien et al. specifically teach the regulation of Cre recombinase by ligand-induced complementation of inactive fragments.  Jullien et al. teach a split-recombinase, DiCre, which is split into two fragments that are devoid of enzymatic activity but can be re-associated by dimerization to reconstitute activity.  Jullien et al. fuse each of the inactive Cre recombinase fragments to two complementing enzyme moieties FKBP12 and FRB (See Figure 1A and General principles of the construction of DiCre, page 2 of 9).  
	Julien et al. teach that their results demonstrate that the regulated dimerization of inactive fragments may represent an efficient approach for the regulation, within the cell of the activity of a given enzyme, even in the case of enzymes possessing a relatively complex mechanism of action.
Collier et al. (WO 2015/188094) teach pairs of engineered proteins comprising a first engineered protein comprising a first portion of a site-specific recombinase protein and a protein tag capable of binding to a pore forming protein and a seci=ond engineered protein comprising a second proteion of a site-specific recombinase protein and a second protein tag capable of binding to a pore forming protein, wherein the first and second portions of the site-specific recombinases are not enzymatically active portions but form an enzymatically active complex when together.  Colier et al. teach the above pairs of engineered proteins wherein the site specific recombinase is Cre-recombinase or Flp recombinase (see claims 85-93 and supporting text).  Colier et al. teach a method of controlling site specific recombination comprising conditional or regulated expression of site-specific recombinase using engineered pair of site-specific recombinases (see claims 94-108 and supporting text).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods of regulating gene expression taught by Julien et al. and Yadav and Yang and create the regulatable fragment complementation system as taught by Julien et al. for Cre, wherein the enzyme was split into two moieties that are fused to a FHBP12 (FK506-binding protein) and FRB (binding domain of the FKBP12-rapamycin-associated protein) which are efficiently heterodimerized by rapamycin (see abstract, Figure 1 and supporting text), substituting the split Flp proteins taught by Collier et al. as a means of temporally regulating the expression of Flp in a cell.  The motivation to create such split Flp recombinases comes from the fact that both groups disclose methods of temporally controlling recombinase fusions using similar split-recombinases.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings of Julien et al. and Collier et al. who teach all the methods and substrates necessary to produce the obvious reaction mixtures.
Claims 1, 2, 5, 16, 17, 22 under 35 U.S.C. 103 are rejected as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Collier et al. (WO 2015/188094). 

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/23/2022


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652